                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

  RELEVENT SPORTS, LLC,

                             Plaintiff,
                                                         No. 1:19-cv-8359 (VEC)
                    v.

  FÉDÉRATION INTERNATIONALE DE
  FOOTBALL ASSOCIATION and UNITED
  STATES SOCCER FEDERATION, INC.,

                             Defendants.



          DECLARATION OF EMILIO GARCIA SILVERO IN SUPPORT OF
      FIFA’S MOTION TO DISMISS COUNT I OF THE AMENDED COMPLAINT


       I, Emilio Garcia Silvero pursuant to 28 U.S.C. § 1746, hereby declare as follows:

               1.        I am Chief Legal and Compliance Officer of Fédération Internationale de

Football Association (“FIFA”), a defendant in the above-captioned case. I have been FIFA’s Chief

Legal Officer since 2018.

               2.        I submit this declaration in support of FIFA’s motion to dismiss Count I of

Plaintiff’s Amended Complaint. The facts stated herein are true to the best of my knowledge, as

well as inquiries within FIFA and records maintained by FIFA in the ordinary course of business.

               3.        FIFA is a non-profit association organized under the laws of Switzerland

and registered in the Commercial Register of the Canton of Zurich in accordance with art. 60 ff.

of the Swiss Civil Code. FIFA’s headquarters are in Zurich, Switzerland.

               4.        FIFA’s members are 211 national associations, each representing a different

country around the world (except that the United Kingdom has four different national associations,

for England, Wales, Scotland, and Northern Ireland). All 211 members are represented in the
FIFA Congress, which meets annually.           FIFA is also assisted by six regional football

confederations, which are not members of FIFA.

               5.      The FIFA Council is FIFA’s strategic and oversight body. It has fewer

representatives than the FIFA Congress (37, each of whom must come from a different member

association) and meets more frequently. FIFA Council meetings are held at different locations

around the world. The FIFA Council meeting on October 26, 2018—described in paragraphs 37,

39, and 116–117 of the Amended Complaint—was held in Kigali, Rwanda, and all members

attended in person. From 2018 through the present, no meetings of the FIFA Council were held

in New York State.

               6.      A number of standing committees advise and assist the FIFA Council in

their respective fields of function. One such committee, the Football Stakeholders Committee,

deals with football matters, particularly the structure of the game and the relationship between

clubs, players, leagues, member associations, confederations and FIFA as well as with issues

relating to the interests of club football worldwide, and also analyzes the basic aspects of football

training and technical development. Since its first meeting in 2017, the Football Stakeholders

Committee has always had at least 20 members representing at least 20 different member

associations. Meetings of the Football Stakeholders Committee are held in Zurich, including the

meeting held on February 27, 2020, described in paragraphs 48 and 138 of the Amended

Complaint. Members of the Football Stakeholders Committee attend its meetings in person, and

all members attended the meeting on February 27, 2020, in person. From 2018 through the present,

no meetings of the Football Stakeholders Committee were held in New York State.

               7.      After the Football Stakeholders Committee meeting held on February 27,

2020, a press release stated that “the committee endorsed the principle set out by the FIFA Council




                                                 2
that official domestic matches should take place on the territory of the member association

concerned. Regulations on this matter will be submitted to the FIFA Council.” No such

regulations were ever submitted to the FIFA Council or approved by the FIFA Council, and no

such regulation is pending for consideration.

               8.     Since I became Chief Legal Officer of FIFA on September 1, 2018, FIFA

has not maintained any offices, a mailing address, or phone number in New York. Indeed, to the

best of my knowledge, and based upon an inquiry I made to other senior FIFA executives, FIFA

has never maintained any offices, a mailing address, or phone number in New York.

               9.     Since I became Chief Legal Officer of FIFA on September 1, 2018, FIFA

has not owned or leased any real estate in New York and has not paid income or property taxes in

New York. Indeed, to the best of my knowledge, and based upon an inquiry I made to other senior

FIFA executives, FIFA has never owned or leased any real estate in New York and has never paid

income or property taxes in New York.

               10.    Since I became Chief Legal Officer of FIFA on September 1, 2018, FIFA

has not maintained any bank accounts, books, or records in New York. Indeed, to the best of my

knowledge, and based upon an inquiry I made to other senior FIFA executives, FIFA has never

maintained any bank accounts, books, or records in New York.

               11.    Since I became Chief Legal Officer of FIFA on September 1, 2018, FIFA

has not been registered to do business in New York. Indeed, to the best of my knowledge, and

based upon an inquiry I made to other senior FIFA executives, FIFA has never been registered to

do business in New York.




                                                3
       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on December 7, 2020.



                                            _____________________________
                                            Emilio Garcia Silvero




                                                4
